McCulloch, C. J. Appellant was the plaintiff below in the action in the chancery court of Cross County to enjoin appellee from trespassing upon a certain tract of land, to which appellant asserts title and possession. Appellant alleged in his complaint that he was the owner of the tract of land in question by adverse occupancy for more than seven years; that he was in possession of the land at the time of the commencement of the action, and that appellee had repeatedly committed trespass by coming upon the premises and erecting a fence thereon, which appellant had torn down as often as erected. Appellee answered, denying that appellant was either the owner or in possession of the land, and presented a cross-complaint, in which he asserted title to the tract of land and asked that the title be quieted. The court dismissed appellant’s, complaint for want of equity and entered a decree in favor of appellee, quieting appellee’s title to the land in controversy. Appellant claims to have entered into possession of the land in controversy under an oral contract of purchase with the agent of a certain railroad company, which was the owner. The evidence is not sufficient to show either that the railroad company was the owner of the land or that the alleged agent had authority to sell it. Appellant’s testimony tends to show that he had been in possession for the statutory period of limitation, but there is a conflict in the testimony on this point, and we find it unnecessary to determine whether or not the title is complete by adverse possession for the statutory period of limitation/ Appellant shows in his testimony that appellee has, on several occasions, entered upon the land in controversy and erected a fence, and that appellants tore down the fence. The sole basis of his right of action is the threatened repetition of the trespass. It is the settled doctrine of this court that equity will not restrain a mere trespass where there are no other elements of irreparable injury, unless the trespasser is insolvent. Meyers v. Hawkins, 67 Ark. 413; Hall v. Wellman Lbr. Co., 78 Ark. 408; Boswell v. Jordan, 112 Ark. 159. The court was therefore correct in dismissing appellant’s complaint for want of equity, and that part of the decree is affirmed. On the other branch of the case it is sufficient merely to invoke the principle, often announced by this court, that “in suits to quiet title the plaintiff must succeed, if at all, as in actions of ejectment, upon the strength of his own title, and cannot rely upon the weakness of his adversary’s title.” Bullock v. Duerson, 95 Ark. 447. Appellee was the moving party by asking affirmative relief in the quieting of his title, but he failed to’ prove his title. He testified that he purchased the land from a certain individual and received a deed, but he did not show that his vendor was the owner of the land or had any interest therein. Nor is .there any evidence that appellee was in possession of the land at the time of the filing of the cross-complaint, and for this additional reason he is not in position to seek equitable relief, for his remedy at law is complete. Whatever remedies either party to this suit may have are complete at law, and neither has shown any right to equitable relief. The decree in appellee’s favor for the quieting of the title is therefore reversed, with directions to dismiss his cross-complaint for want of equity. Hart and Smith, JJ., dissent.